By the court, E. Darwin Smith, J.
In the case of Mygatt agt. Washburn (15 N. Y. 320), it was held, that the assessment should be considered as made at the expiration of the time limited for making the inquiry, viz., on the first of July, and that if there is any change of residence or in the ownership of the property after that day, it does not affect the assessment roll. The inquiry is then completed. Any changes which the assessors are authorized to máke after that time are simply such as may be required to correct mistakes. The appellant in this proceeding was a resident of the town of Groveland, in June, July and August, LS65. The assessors, therefore, clearly had jurisdiction of her person and property, when they made and completed their assessment roll. If they, erred in their decision, upon the application of the appellant to correct their assessment or reduce the amount or value of her personal property, it was not such an error as invalidated their assessment. It was not a jusisdictional question; the error might have been reviewed upon certiorari at any time before they had delivered the roll to the supervisors. (People agt. Reddy, 43 Barb. 539.) But the error could hot affect tie validity of the tax afterwards imposed, based upon such assessment. I do not see, therefore, why the tax levied upon *333the property of the appellant is not legal, and why the proceeding to enforce the same is not entirely regular and duly warranted by the statute under which it was instituted. The omission to copy upon the tax roll the affidavit made by the' assessors, and annexed to the original roll, before its delivery to the supervisors, is not a jurisdictional error, and cannot be set up to prevent the collection of the tax. (Parish agt. Golden, 35 N. Y. 462.)
I think the question presented was rightly decided at special term, and for the reasons there given, and that the order appealed from should be affirmed, with costs.